Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2019

                                      No. 04-19-00288-CV

                             DCP SAND HILLS PIPELINE, LLC,
                                       Appellant

                                                v.

                     SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                    Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-16-0033-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                         ORDER
        The parties have jointly filed a motion seeking access to a portion of the record that is
sealed. The motion is GRANTED, and the attorneys are directed to contact the Clerk of this
court to make arrangements to review the sealed record. All parties and their attorneys are
ORDERED: (1) to fully comply with the instructions provided by the Clerk of this court
regarding their access to the sealed record; and (2) not to share the contents of the sealed record
with any person except to the extent necessary to prepare their respective briefs.

        In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED: to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court